Motion for an order of consolidation denied.
Motion, in the first above-entitled proceeding, for an adjournment of argument and an extension of time to serve and file appellant’s brief on the appeal denied.
*832Motion, in the second above-entitled proceeding, for a certificate that a constitutional question under subdivision 4 of section 588 of the Civil Practice Act is the only question involved on the appeal herein denied.
Motion, in the second above-entitled proceeding, for an order changing the title of the within appeal denied.
Motion, in the second above-entitled proceeding, for a stay denied.